Citation Nr: 1036174	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  10-21 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for vertigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1945 to October 
1947.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the rating period on appeal, the evidence of record 
establishes that the Veteran's vertigo is manifested by dizziness 
and occasional staggering.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent disabling, but no 
higher, for vertigo have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.87, Diagnostic 
Code 6204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
concerning VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased evaluation claims.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

Service connection was established for vertigo in a July 2009 
Board decision.  In a subsequent RO rating decision, dated in 
August 2009, the Veteran was assigned a noncompensable disability 
rating.

The Veteran is rated under 38 C.F.R. § 4.87, Diagnostic Code 6204 
for peripheral vestibular disorders.  Under Diagnostic Code 6204, 
a 10 percent evaluation is warranted for peripheral vestibular 
disorders with occasional dizziness.  A 30 percent evaluation 
will be assigned with dizziness and occasional staggering.  A 
note provides that hearing impairment or suppuration shall be 
separately rated and combined.  In this case, a separate rating 
for bilateral hearing loss is not currently in effect and is 
addressed in detail below.

A note under Diagnostic Code 6260 allows for a separate 
evaluation for tinnitus to be assigned under various diagnostic 
codes, including Diagnostic Code 6204, except where tinnitus 
supports an evaluation under one of the diagnostic codes.  In 
this case, a 10 percent disability rating is already in effect 
for the Veteran's tinnitus.

Under Diagnostic Code 6205, Ménière's syndrome (endolymphatic 
hydrops), a 30 percent rating is provided for hearing impairment 
with vertigo less than once a month, with or without tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6205.  A 60 percent rating is 
provided for hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, with or 
without tinnitus.  A 100 percent rating is provided for hearing 
impairment with attacks of vertigo and cerebellar gait occurring 
more than once weekly, with or without tinnitus.  Note: Evaluate 
Ménière's syndrome either under these criteria or by separately 
evaluating vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a higher 
overall evaluation.  But do not combine an evaluation for hearing 
impairment, tinnitus, or vertigo with an evaluation under 
Diagnostic Code 6205.  Id.

There is no indication in the evidence that the Veteran has 
Ménière's syndrome and, as there is no reference in the clinical 
evidence to indicate cerebellar gait, the Board concludes that 
Diagnostic Code 6205 is not as appropriate or as favorable to the 
Veteran as Diagnostic Code 6204.

Upon review of the evidence of record, the Board finds that a 30 
percent disability rating for the Veteran's vertigo, under 
Diagnostic Code 6204 is warranted.  As discussed above, in 
determining whether the Veteran is entitled to a higher 
evaluation, the Board observes that the note following DC 6204 
indicates that objective findings of vestibular disequilibrium 
are required for a compensable rating.  The note does not 
indicate that objective findings are required for the next 
highest, and maximum, 30 percent rating.  Moreover, the Veteran 
is competent to testify as to the presence of observable 
symptomatology such as dizziness and staggering.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet.  
App. 303, 309 (2007) (lay person competent to testify to identify 
veins that are unnaturally distended or abnormally swollen and 
tortuous); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of his 
feet).  The Board finds that the statements of record provided by 
the Veteran regarding his dizziness and staggering to be 
competent and credible.  

Furthermore, the Veteran underwent a VA examination in April 
2006.  There, the examiner noted that the Veteran has had a 
problem with recurrent vertigo, which the Veteran indicated 
"occurs when he moved quickly and will stagger and sometimes 
fall.  The veteran indicated that his vertigo/dizziness problem 
has worsened significantly over the years."  Ultimately, the 
examiner diagnosed the Veteran with dizziness and giddiness.  
Therefore, based on the Veteran's vertigo symptoms, which clearly 
reveal dizziness and staggering, the Board concludes that the 
Veteran's disability picture for vertigo more nearly approximates 
the criteria for the 30 percent evaluation.

As 30 percent is the maximum rating available under Diagnostic 
Code 6204, and as application of Diagnostic Code 6205 is not 
appropriate, the Board concludes that a schedular rating higher 
than 30 percent is not warranted, and a staged rating is not 
appropriate.  See Fenderson (cited above).

The Board has considered other potentially applicable diagnostic 
codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

As mentioned above, under Diagnostic Code 6204, hearing 
impairment or suppuration shall be separately rated and combined.

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  Id.

With regard to hearing loss, the assignment of disability ratings 
for hearing impairment are arrived at by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Hearing loss disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in conjunction 
with the average hearing threshold, as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The rating schedule establishes eleven 
auditory acuity levels designated from Level I for essentially 
normal hearing acuity, through Level XI for profound deafness.  
VA audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a pure 
tone audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination and 
the horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the puretone 
threshold is 30 decibels or less at 1,000 hertz, and 70 decibels 
or more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

The only audiological test results of record are found in a VA 
audiological examination report, dated in April 2006.  The report 
contains audiometric findings that revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
40
65
70
49
LEFT
20
45
60
70
49

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  Application of Table VI results in an 
assignment of Roman Numeral I for the right ear and Roman Numeral 
I for the left ear.  Application of Table VII results in a "0" 
percent or non-compensable evaluation under 38 C.F.R. § 4.85.  
Accordingly, while the Veteran has a hearing loss "disability" 
for VA compensation purposes, his bilateral hearing loss does not 
warrant a compensable rating.

Furthermore, the audiometric test results do not fall into one of 
the exceptional patterns of hearing loss stated in 38 C.F.R. 
§ 4.86.  

Thus, the Veteran's vertigo warrants a disability rating of 30 
percent, but no higher, under Diagnostic Code 6204, as the 
evidence has demonstrated that the Veteran has dizziness and 
staggering as a result of his service-connected vertigo.  A 
separate evaluation for his bilateral hearing loss is not 
warranted.

Extraschedular

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Further, the Board must address 
referral under 38 C.F.R. §3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for 
extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and 
symptomatology of each manifestation of the Veteran's disability 
resulting from vertigo.  There are no manifestations of the 
Veteran's vertigo that have not been contemplated by the rating 
schedule and an adequate evaluation was assigned based on 
evidence showing the symptomatology and/or disability.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in February 2005 and 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.


ORDER

Entitlement to an evaluation of 30 percent disabling, but no 
higher, for the Veteran's vertigo is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


